Opinion of Mr. Justice Todd, Jr.
in which Mr. Chief Justice Travieso concurs.
*164 It is a well-settled rule in this Court that we shall not reverse the judgment when the only error charged is directed against the weighing of the evidence, unless it is shown that the lower court committed manifest error in its weighing or that it acted with passion, prejudice or bias. In order for said manifest error to exist the uncontroverted facts should reveal that there is no possible ground to support the judgment. Matos v. Pabón, 63 P.R.R. 855; Heirs of Ortiz v. Ramírez, 68 P.R.R. 462.
 Appellants have assigned two errors: 1st., in weighing the evidence and 2d, in not admitting certain evidence of the defendants to impeach the veracity of plaintiffs’ witness. Since the second assignment lacks merit, inasmuch as according to the record, the appellants did not lay any foundation to impeach said witness, pursuant to § 159 of the Law of Evidence, Code of Civil Procedure, § 521, the appeal is restricted to the first assignment.
After making a summary of the testimony of the witnesses of the case, the lower court stated the following:
“After making an analysis of the evidence as a whole, we reach the conclusion that the accident arose as a consequence .of the excessive speed at which Faustino Rosario Alejandrino, defendant herein, was driving his automobile through a residential section where the road was straight and ample, at a time when vehicles were running in an opposite direction, to the left side of the defendant, at a time when other vehicles were running in his same direction and at a time when the street car was running on the left-hand side of the road and to the right of the vehicle of Rosario Alejandrino. At the time of the accident the latter was driving his vehicle through two lines of vehicles, that is, between those that were coming from an opposite direction and the streetcar. Under these circumstances the prudent, wise and advisable thing to do would have been to stop and let the streetcar pass. Far from doing this he, who up to the time of the accident had been running over that part of the road having the tracks, swerved to the left in order to leave the way clear for the streetcar and continued travelling at a high speed without blowing the horn or giving any warning *165whatsoever. The speed, according to his own testimony was 25 to 30 kilometers per hour; according to Cuevas Hernández it was 50 miles per hour, according to Angelina Hernández ‘fast’. They all agreed that after the accident Rosario Alejandrino, the defendant, stopped his vehicle towards the center of the streetcar; one witness testified that at about a distance of thirty-five feet, while another testified that about 12 or 15 meters and defendant himself that he stopped immediately. Another witness remembers that the accident took place long before reaching the streetcar and this also shows that he was running at quite some speed. Otherwise he could have stopped immediately.
“It is true that this boy of twelve years of age acted with the foolishness that is common with minor children. If certain vehicles were coming towards San Juan, while others were going towards Santurce and in addition to all this the streetcar was occupying part of the left-hand side of the road, it would have been logic not to cross the avenue at that time. See: Franco v. Sierra, 58 P.R.R. 216. Nevertheless, one can not expect from a child of tender years the maturity and judgment of older people.
* * * ⅝: * *
“In our opinion this is not the case of a child of tender age who deliberately places himself in front of a moving vehicle. Aguayo v. Municipality of San Juan, 35 P.R.R. 390, and 65 A.L.R. 203. This is the case of a child who although he attempts to cross the avenue at a time when vehicles are running both ways, the automobile which caused the accident and ran over the child was running at an unlawful speed without taking the due precaution and without giving warning.
“We say that the vehicle of the defendant Rosario Alejan-drino was running at an unlawful speed because he admits himself that he was running at about 25 or 30 kilometers per hour; and others say that he was running at a greater speed. Pursuant to Act No. 55 of April 27, 1942, page 526, ‘To regulate the use of motor vehicles in Puerto Rico’:
“ ‘The speed of motor vehicles shall at all times be regulated with due care, and with due regard to the width, amount of traffic, use, and condition of the highway, and the driving . . . within the urban zone of a municipality, exceeding twenty-four (24) kilometers an hour, shall be prima facie evidence that it was being driven without due care.” Section 11, page 560.
*166“It is true that this statutory provision was modified by § 15 of Act No. 279 of April 5, 1946, page 598, but this law was not in force at the time that the accident took place and the defendant cannot invoke its provisions. The evidence shows prima facie at least that the vehicle was negligently driven and it has not succeeded, in our opinion, to destroy this presumption.”
In view of these conclusions of fact and of law of the trial court., it is sought to apply on appeal, for the first time in this jurisdiction, certain charts published in Blashfield and in others, by virtue of which it may be determined, through certain experiments, the distance mathematically calculated, at which a vehicle should stop according to the speed it is travelling when the brakes are applied. Giving to these charts their full value and without accepting that we should adopt them as applicable to cases of this nature,1 (the precedent that would be established by applying them to the case at bar will undoubtedly be used in future cases) I consider that the facts which the lower court considered proved and the conclusion at which it arrived do not justify the reversal of its judgment by using said chart on the testimony of the defendant Faustino Rosario. [6] The lower court was justified in not believing his testimony for it was completely contradictory. Sometimes he says that he saw the child for the first time at a distance of thirty feet and later corrected himself and says he saw him at twenty-five feet; that his automobile was travelling from twenty-five to thirty miles and then on cross examination he says that the speed was from twenty-five to thirty kilometers per hour. From another part of his testimony it is worth while to copy the following: “Q. Do you mean to say that you hit the child in the front part of his body? A .He hit me, my car had already stopped.” So that, according to defendant’s version *167it was not he who hit the child with the running automobile but that he had already stopped and it was the child who struck the automobile.
In view of all these contradictions, how is it possible to accept as certain any of the appreciations made by the defendant as to the distance when he saw the child, the speed at which he was running, the condition of the brakes of his vehicle, etc., and use them as a reliable basis to apply the charts above referred to?
Furthermore, the lower court did not believe the testimony of the defendant. Neither did it have before its consideration, for it was not raised by the defendant, the question of whether, according to the aforesaid charts, the defendant Faustino Rosario Alejandrino could have stopped his vehicle before running over the child. If this question had been submitted to the court, the plaintiff might have possibly had the opportunity to show that the brakes of defendant’s automobile were not in good condition and he could have rebutted with material evidence, the applicability of the charts to-the facts herein. This is a question, which, in my opinion should be raised and decided, at first instance, before the lower court and not by this Court at its own initiative, on appeal.
The judgment should be affirmed.

 In the three eases cited in footnote (2) of the opinion rendered by Mr. Justice De Jesús, where the charts are mentioned, there were dissenting-votes and in two of them dissenting- opinions on the ground that the conclusions of fact which were considered proved by the jury had not been uphold.